991 So. 2d 1044 (2008)
Dr. Joseph SIANO and Rosalie Siano, Appellants,
v.
LEXINGTON INSURANCE COMPANY, a Foreign insurance company and Certain Underwriters at Lloyd's London, subscribing to Policy No. XXXXXXXXX 40263, Appellees.
No. 4D07-1733.
District Court of Appeal of Florida, Fourth District.
October 15, 2008.
William S. Isenberg of Law Office of William Isenberg & Associates, P.A., Fort Lauderdale, for appellants.
Nancy I. Stein-McCarthy and Anna D. Torres of Powers, McNalis, Torres & Teebagy, West Palm Beach, for appellees.
PER CURIAM.
Affirmed. See Taylor v. Martell, 893 So. 2d 645 (Fla. 4th DCA 2005).
TAYLOR, HAZOURI and MAY, JJ., concur.